Citation Nr: 1404326	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and alcohol dependence.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel






INTRODUCTION


The Veteran served on active duty from September 1966 to October 1969 to include combat service in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

The Veteran failed to report for a Board hearing scheduled at his request, after being apprised of the date and time of the hearing.  He has not provided information alleging good cause for failure to report, nor has he requested a rescheduled hearing.  His request is considered withdrawn.

When this appeal was before the Board in August 2013, it was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The development was conducted, and in November 2013, the Veteran requested expedited processing, and waived the remaining required response time.  The case was then returned to the Board for appellate disposition.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has psychiatric disability, including depression and alcohol dependence, that is etiologically related to a disease, injury, or event in service; a diagnosis of PTSD conforming to the DSM-IV has not been rendered at any time during the pendency of this claim.

CONCLUSION OF LAW

A psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and alcohol dependence, was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letter dated in August 2013, along with a previous letter sent in September 2005, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and certain VA medical records as well as private treatment records from Behavioral Solutions and Ridgeview Institute are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim that have not been sought. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, pursuant to the Board remand, the Veteran was scheduled for a VA examination in October 2013.  The claims folder contains a report of examination indicating that in October 2013, the Veteran was contacted but refused to report for examination at the VA facility.  He has not indicated his willingness to report for additional examination.  

The Veteran has not shown or otherwise alleged good cause for his failure to report to his VA examination.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, because the Veteran failed to appear to scheduled VA examination, the Board finds that the claims may be decided based on the medical evidence of record.  38 C.F.R. § 3.655 (2013); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). 

In sum, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran. Accordingly, the Board will address the merits of the Veteran's claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  Section § 4.125(a) requires that diagnoses of mental disorders conform to the American Psychiatric Association DSM-IV diagnostic criteria.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. 3.304(f)(1) (201); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The July 2010 amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's, "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Legal Analysis

The Veteran has a conceded combat stressor inasmuch as his DD form 214 reflects that he has a combat infantryman badge, had service in Vietnam and was an infantryman.  He claims that he has psychiatric disability, to include PTSD, due to his combat stressors.  However, the record does not establish a sufficient diagnosis of PTSD.  STRs do not show treatment or diagnosis for PTSD.  There is a reference to him being seen at the mental health clinic for evaluation on April 18, 1969.  Thereafter, he was seen at the mental health clinic on April 21, 1969, at which time adjustment problems after returning from Vietnam were noted.  He was seen at the dispensary on May 5, 1969, and it was noted that he would participate in group discussion.  In his June 1969 report of medical history, he denied depression, excessive worry, any drug habit, excessive drinking habit or nervous trouble.  His accompanying report of medical examination reflects normal psychiatric clinical evaluation.  He was separated from service in October 1969.  

An October 2002 discharge report from Ridgeview Institute reflects that the Veteran received treatment with a diagnosis of alcohol dependence.  Treatment records from Behavioral Solutions for the period from May 2003 to January 2004 show treatment for major depressive disorder (MDD) and alcohol abuse.  

Gainesville VA Medical Center (VAMC) treatment records show treatment beginning in May 2004 through May 2005 with an assessment of MDD vs. substance induced mood disorder, ADHD by self report, history of polysubstance dependence, alcohol abuse vs. dependence and cocaine abuse vs. dependence.  He reported a history of alcohol abuse since his teen years.  He was put into detoxification protocol.  In May 2004, he specifically reported that his depression had increased since he lost his job and had financial problems.  At that time, he was drinking and reported having used cocaine three weeks ago.  It was noted that he currently had no PTSD symptoms.  The Veteran presented in February 2005 seeking medication refills.  It was noted that, "unfortunately he comes to er today intoxicated."  Problems noted included depression.  In March 2005, the problems listed included depression but the diagnosis was ETOH abuse, homeless, history of depression.  A May 2005 nurse note from that facility shows that the Veteran was at the facility on a "restrict" status.  The treatment plan was to assess, monitor and treat for potential severe withdrawal from ETOH, barbiturates and benzodiazepines.  

A report of a July 2005 VA mental health and behavioral science consultation reveals that the Veteran presented for evaluation that day in Atlanta as a walk in.  He was referred by a physician because he was transferring his medical care from the VA Gainesville to the Atlanta VA and he needed refills of his medication Venlafaxine.  He wanted to get his life back on track.  He had no job, was homeless and had no income.  Despite his medication, he felt depressed about his situation.  He reported a recent alcohol detox treatment from the VA in Gainesville and noted abstinence for two months since then.  He had also been in treatment four or five years earlier.  He reported being a Vietnam combat veteran and stated he was haunted by his wartime experiences.  He noted nightmares, intrusive thoughts, flashbacks, being uncomfortable in crowds, heightened startle response, difficulty trusting others, sleep difficulty and night sweats.  He reported a haunting incident involving an enemy soldier's wallet but preferred to avoid discussing his combat experiences.  He denied alcohol or substance abuse at present.  Mini mental status examination conducted by the VA psychologist showed he was well-groomed, casually dressed, alert and oriented.  Behavior was calm and appropriate, affect was restricted and anxious, mood was depressed and anxious, thought process was cogent and there were no delusions, hallucinations, suicidal or homicidal ideations.  Vocabulary, insight and judgment were good.  The assessment was: Axis I:  Major Depressive Disorder, Recurrent, moderate; PTSD; Alcohol Dependence, in early full remission.  Axis II: problems with primary support group (childhood V61 9) (adult V61 9) (parent-child V61 2) specify problems related to the social environment (V62 40) specify occupational problem (V62 2) specify housing problem (V60 9) specify other psychosocial problem (V62 9) specify.  

An additional report of evaluation from the mental health and behavioral science unit in August 2005 shows that the Veteran continued to be depressed.  He denied alcohol or illicit drug use but reported that he had been thinking more about drinking.  He wanted to refrain from doing so because his wife stated she would evict him if he did start drinking.  He was thinking about getting into the domiciliary.  The assessment was MDD, recurrent, moderate to severe; alcohol dependence in full remission.  

Although the VA psychology evaluation dated in July 2005 reflects a diagnosis of PTSD and depression, it is uncontroverted that the record is replete with reference to treatment for and diagnoses of alcohol and substance abuse.  Moreover, the diagnosis made in July 2005 does not reflect that it was made with documentation of the Veteran meeting all of the necessary DSM-IV criteria for PTSD diagnosis as required by VA regulation.  

A September 2005 VA QTC examination ordered in conjunction with this claim reflects no diagnosis of PTSD but instead contains a diagnosis of alcohol dependence.  During examination, the Veteran reported Vietnam combat-related stressors.  The examiner explained that the current condition on Axis I does not meet the diagnostic criteria of PTSD according to DSM IV because the Veteran does not demonstrate persistent avoidance of stimuli associated with the trauma and his symptoms of increased arousal are insufficient to meet criteria.  The examiner stated that the claimant suffers from an alcohol abuse disability, which is the primary disorder.  
Nonetheless, following the issuance of the Statement of the Case (SOC) dated in March 2009, the Veteran's accredited representative submitted a statement in support of the claim, which is associated with the claims file, arguing that all of the current psychiatric diagnoses are due to service.  Specifically, he argued that the Veteran's abuse of alcohol is actually a self medication habit secondary to PTSD and depression caused by the combat stressors.  The Veteran believes that he has engaged in alcohol abuse due to his PTSD and combat stressors.  

Treatment records from the Jacksonville VA outpatient clinic show that the Veteran presented to that facility in February 2012 with symptoms of depression.  His PTSD screens did not result in a diagnosis of PTSD.  Diagnosis at that time was MDD, recurrent, without psychosis, alcohol dependence in remission and tobacco use.  

In the August 2013 Remand, the Board noted that the Veteran did undergo psychiatric treatment in service for adjustment difficulties upon his return from Vietnam, as described above, and observed that this was not fully addressed in the September 2005 examination.  It also noted the Veteran's contention that, although he did work for many years following service, his psychiatric problems and memories of combat have recently become overwhelming and he is in need of psychiatric help.  

Accordingly, the Board, in August 2013, found the September 2005 QTC examination inadequate for rating purposes because it does not adequately address the contentions in this case relevant to the critical medical issue.  The Board then ordered psychiatric examination.  The Veteran chose not to report for examination in association with his claim as noted in October 2013.  As such, his claim will be rated on the evidence of record.  See 38 C.F.R. § 3.655.

As to PTSD, service connection is not warranted because there is no diagnosis of PTSD in the record that comports with the DSM-IV, as required by regulation.  In fact, the September 2005 VA examination report indicates specifically that the Veteran does not meet the criteria for a diagnosis of PTSD.  This is consistent with the findings from Behavioral Solutions, which shows alcohol abuse and depressive disorder, as well as the VA treatment records discussed in detail above.  He has offered no competent evidence to show that he has PTSD that comports with the DSM-IV.  Although the Board has considered the July 2005 VA mental health and behavioral science consultation report, it is found to be not in conformity with the DSM-IV as required by VA regulations.  The psychosocial and environmental problems do not include his wartime experiences.  Moreover, there is no indication as to whether the Veteran meets the specific criteria for PTSD listed in the DSM-IV.  Therefore, the Board concludes that the Veteran does not currently have a diagnosis of PTSD sufficient to support VA compensation benefits. 

Furthermore, there is no competent evidence suggesting the presence of another chronic, diagnosed psychiatric disability during service, nor is there such evidence suggesting that the Veteran now has a psychiatric disability that is otherwise related to service.  The Board acknowledges that the Veteran exhibited some behavior that led to some therapy for adjustment after returning from Vietnam in April and May 1969 as reflected in the STR, and that he was diagnosed with MDD in 2003, during the claims period.  However, his June 1969 service medical examination report reflects no psychiatric abnormality.  Further, there is no evidence showing that he manifested a psychosis within one year after his discharge from service.  As to depression, depressive disorder or MDD, the first evidence of a diagnosis of this psychiatric disability is dated in 2003, decades after service.  Accordingly, this disability did not actually begin in service, and no psychosis was present within a year following service.  Moreover, all the evidence, including that pertinent to service, does not establish that the disability of MDD was incurred in service.  To this end, the Board notes that no examiner or health care provider has asserted that his depression is due to service and again it was not present for many years following service.  

To the extent, if any, that the appellant alleges that any present psychiatric disability, including MDD, have been present since service, these allegations are without probative value.  In this regard, the Board notes that the record does not include a history of continuity of symptomatology since service, and the record does not otherwise suggest the appellant, who is a layperson, is competent to determine the cause of psychiatric disability.  

Service connection is also not warranted for alcohol abuse/dependence.  Service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301(a) (2012).  An alcohol abuse disability may only be service-connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The evidence does not suggest that the alcohol abuse disability was acquired as a symptom of, or secondary to, a service-connected disability.  

In summary, the most probative evidence of record rejected any association between the Veteran's current psychiatric disability, MDD and alcohol abuse, and his military service.  Also, the most probative evidence shows there is no diagnosis of PTSD consistent with DSM-IV.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and alcohol dependence, is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


